Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	Applicant’s amendment dated May 3, 2022 responding to February 17, 2022 Office Action provided in the rejection of claims 1-16; wherein new claims 17-20 have been added. Claims 1-20 remain pending in the application and which have been fully considered by the examiner.
Applicant’s arguments, May 3, 2022, with respect to the rejection of claims 1-16 under 35 U.S.C. 102 have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made further in view of Pankanti et al. (US 2017/0286809). Please see below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muddu et al. (US 9,516,053) hereinafter “Muddu” in view of Pankanti et al. (US 2017/0286809) hereinafter “Pankanti”.
Claim 1
Muddu teaches a method for predicting one or more events, the method comprising:
10a) generating, for features of each of at least two feature types, an intermediate representation using a representation learning model for the at least two feature types [i.e. uing semantic layer and machine learning layer/model for generating relationship graph for various reasons such as detecting users and/or devices/clusters abnormally accesses/reputations, that prepare/predict an incoming events] (Muddu, figure 2; col. 13, lines 12-25; col. 21, line 63-col. 22, line 3; col. 39, line 64-col. 40, line 5; col. 90, lines 51-61; col. 91, lines 14-18), 
b) analyzing the intermediate representations of the at least two feature types using a neural network and at least one 15neural network model so as to provide a joint representation for predicting certain events [i.e. analyzing the nodes representing of the devices and/or the users using the machine learning model to generate and track probability of association between each user and possible chine identifiers for predicting/prepared incoming events] (Muddu, figures 2 & 10; col. 29, lines 18-27; col. 38, lines 65-67; col. 39, lines 45-54; col. 68, lines 44-48), and 
c) determining one or more actions to be taken based on the one or more events predicted by the joint representation [i.e. providing a platform to detect, analyzes, respond to and automate actions that provides a comprehensive solution to the security related issues in the network environment] (Muddu, col. 10, lines 29-34; col. 16, lines 1-7; col. 37; lines 16-18).  
Muddu fails to teach wherein the joint representation combines the intermediate representations.
However, in an analogous art, Pankanti teaches the joint representation combines the intermediate representations [i.e. joint alignment and representation model which comprise a combined the representations of component networks (e.g. intermediate)] (Pankanti, 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Muddu to include the teachings of Pankanti of the joint representation combines the intermediate representations. One ordinary skill in the art would be motivated to improving efficiency of training a neural network system (Pankanti, 0001). 

Claim 2
Muddu in combination with Pankanti teach the method according to claim 1, wherein the at least two feature types include device features and user features, and wherein device features and/or the user features are preprocessed to provide the features in a predefined format for further processing [i.e. the user and device data are “data pre-processing” comprises data intake and preparation stage] (Muddu, figure 8; col. 19, lines 65-67; col. 20, lines 1-5, 49-67; col. 21, lines 1-3; col. 23, lines 9-13).  

Claim 253
Muddu in combination with Pankanti teach the method according to claims 1, wherein request features of requests are preprocessed to identify unique or consecutive requests (Muddu, col. 19, lines 65-67; col. 20, lines 1-5, 61-65; col. 39, line 64-col. 40, line 6).  

Claim 4
Muddu in combination with Pankanti teach the method according to claim 1, wherein the one or more actions are for operating a network and the one or more actions are translated into one or more 30operations for operating the network [i.e. the output of the analysis module may automatically trigger actions such as terminating access, neutralize the detected threats, etc.] (Muddu, col. 16, lines 1-7).  

Claim 5
Muddu in combination with Pankanti teach the method according to claim 1, wherein past events and representations of features associated with the past events are stored in aWO 2018/149530PCT/EP2017/081257 - 25 - database connected to the neural network and used to train the neural network [i.e. the event data that underlies notification or that gives rise to detection are persistently stored in a database] (Muddu, col. 16, lines 7-29).  

Claim 6
Muddu in combination with Pankanti teach the method according to claim 1, wherein the at least two feature types include device features and user features, and wherein the device 5features are analyzed only if one or more of values of the devices features are within a predetermined range [i.e. the anomaly score is a value in a specified rage, for example the value between 0 and 10, with o being the least anomalous and 10 being the most anomalous] (Muddu, col. 59, lines 32-36).  

Claim 7
Muddu in combination with Pankanti teach the method according to claim 4, wherein said the one or more events are security events and said the one or more operations are operations for countermeasures against a breach of 10security related to the security events [i.e. providing comprehensive solution to the security related issues] (Muddu, col. 10, lines 29-34).  

Claim 8
Muddu in combination with Pankanti teach the method according to claim 1, wherein predefined request attributes are used for generating a request key, the request key being used for preprocessing of requests to identify unique 15requests [i.e. the machine generated log entry associated with event may contain IP address, unique ID, user ID, etc.] (Muddu, col. 46, lines 45-60; col. 100, line 62-col. 101, line 12).  

Claim 9
Muddu in combination with Pankanti teach the method according to claim 8, wherein consecutive ones of the requests having a same request key are merged into a common single request [i.e. the user level topology allows for merging user requests into common single request (group), the topology being a network operator predefined attribute] (Muddu, figure 19; col. 15, lines 51-54; col. 46, lines 29-44).  

Claim 2010
Muddu in combination with Pankanti teach the method according to claim 1, wherein:
a request feature of a request specifies a domain type, a content type, a protocol type or the like [i.e. various data intake stages are obtained from different data sources include: domain controller, DNS, host configuration protocol, etc.] (Muddu, col. 21, lines 30-58); 
a device feature of a device specifies a geolocation, a power-consuming pattern, on-off-pattern, data volume sent and/or received, data traffic patterns for sent or received data of the device or the like [i.e. threats review page includes devices location] (Muddu, col. 78, lines 4-32); 
a user feature of a 25user specifies place of birth, an address, age, current position, height, color of hair or eyes, most visited places, most used train stations or the like [i.e. users table view include user profile comprises user’s position, email address, address, phone number, etc.] (Muddu, col. 81, lines 48-61).  

Claim 12
Muddu teaches a neural network entity for predicting certain events, comprising:
an input 15interface configured to receive intermediate representations for features of each of at least two feature types which were learned using a representation learning model for the at least two feature types [i.e. using semantic layer and machine learning layer/model for generating relationship graph for various reasons such as detecting users and/or devices/clusters abnormally accesses/reputations, that prepare/predict an incoming events] (Muddu, figure 2; col. 13, lines 12-25; col. 90, lines 51-61; col. 91, lines 14-18);
a processing component connected to the input interface and configured to analyze the intermediate representations for the features by using at least one neural network model to generate a joint representation for predicting the certain events, based on a result of the analysis [i.e. analyzing the nodes representing of the devices and/or the users using the machine learning model to generate and track probability of association between each user and possible chine identifiers for predicting/prepared incoming events] (Muddu, figure 4 (330, 350) & figure 10; col. 38, lines 65-67; col. 39, lines 45-54; col. 29, lines 18-27; col. 68, lines 44-48); and  
20an output interface configured to provide the joint representation for use in predicting an existence or occurrence of at least one of the certain events [i.e. providing a platform to detect, analyzes, respond to and automate actions that provides a comprehensive solution to the security related issues in the network environment] (Muddu, figure 4 (352)).
Muddu fails to teach wherein the joint representation combines the intermediate representations
However, in an analogous art, Pankanti teaches the joint representation combines the intermediate representations [i.e. joint alignment and representation model which comprise a combined the representations of component networks (e.g. intermediate)] (Pankanti, 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Muddu to include the teachings of Pankanti of the joint representation combines the intermediate representations. One ordinary skill in the art would be motivated to improving efficiency of training a neural network system (Pankanti, 0001). 

Claim 2016
Muddu in combination with Pankanti teach the method according to claim 4, wherein the network comprises a plurality of computing devices used by one or more users, wherein the features of the at least two feature types include one or more device features of the computing devices, one or more user features of the users and one or more request features of requests initiated by the users [i.e. the user and device data, are data intake and preparation stage, that are monitored and obtained via user inputs/initiating] (Muddu, figure 8; col. 19, lines 65-67; col. 20, lines 1-5, 49-67; col. 21, lines 1-3; col. 23, lines 9-13; col. 72, lines 21-60), and wherein the network is a communications network and the one or more events predicted by the joint representation are security events [i.e. providing a platform to detect, analyzes, respond to and automate actions that provides a comprehensive solution to the security related issues and to predict events in the network environment] (Muddu, col. 10, lines 29-34; col. 16, lines 1-7; col. 37; lines 16-18).

Claim 13 does not teach or define any new limitation other than above claim 12. Therefore, claim 13 is rejected for similar reasons. 
Claim 14 does not teach or define any new limitation other than above claim 13. Therefore, claim 14 is rejected for similar reasons. 
Claim 15 does not teach or define any new limitation other than above claim 1. Therefore, claim 15 is rejected for similar reasons. 
Claim 17 does not teach or define any new limitation other than above claim 16. Therefore, claim 17 is rejected for similar reasons. 
Claim 18 
Muddu in combination with Pankanti teach the method according to claim 1, wherein the neural network for learning the joint representation is a feedforward neural network [i.e. machine learning is used to learn from input data is a feedforward neural network] (Pankanti, 0002, 0015, 0018).  It inherits motivation to combine from respective parent claim.

Claim 19 
Muddu in combination with Pankanti teach the method according to claim 1, wherein the intermediate representations are vector representations, and wherein the joint representation combines the vector representations in a joint embedding space (Pankanti, 0053).  It inherits motivation to combine from respective parent claim.

Claim 20 
Muddu in combination with Pankanti teach the method according to claim 1, wherein the representation learning model is an independent non-linear function implemented by either a feedforward neural network or a recurrent neural network [i.e. neural network uses layers of non-linear function/unit between inputs and outputs of the neural network; and the non-linear function is implemented by the feedforward neural network] (Pankanti, 0002, 0018). It inherits motivation to combine from respective parent claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459